Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification should be amended to include the notches being semi-circular in shape. It is noted that support for the limitation is provided in the originally filed drawings.
Claim Objections
Claim 15 is objected to because of the following informalities:  On the last line of the claim "the secondary on" is believed to be in error for -the secondary archwire on-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for the limitation of the notches being triangular notches is not provided in the originally filed specification. It is noted that the current application is a continuation of application 16/136240 in which support for the notches being triangular is not provided .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the applicant claims “a bracket base having: a base”. It is unclear how the bracket base has a base, such as they appear to be the same structure.  For examination purposes, the limitation is being interpreted as being the base limitation, however, the applicant should amend the claim to clarify.
Further in claim 1, the applicant claims “element extending from an upper end” and “element extending from a lower end” It is unclear from the claim limitations what structure the “upper end” and “lower end” are related to. For examination purposes, the limitation is being interpreted as extending from an upper end of the base and a lower end of the base, however, the applicant should amend the claim to clarify. 
With respect to claims 2-5, the limitations of the 3 selectable bracket covers are unclear.  It is noted that in the independent claim, the applicant has claimed “at least two rigid selectable bracket cover” and further defines the width of a face of a first cover is wider than a width of the face of a second cover. Therefore, the limitations of claim 2 which claim that “the selectable bracket covers can be selected from at least one of a narrow…, a standard…, and a wide bracket cover” are unclear. It is unclear if the claimed at least two bracket covers of claim 1 are included in the 3 listed bracket covers of claim 2 and if so, which ones they are since two different covers having different widths have already been claimed or if 3 additional bracket covers are being claimed, for a total of 5. For examination purposes, the limitations are being interpreted as only claiming 3 bracket covers. The applicant should amend the claims to clarify.  With respect to claims 4-5, it is unclear if the applicant is referencing the narrow and wide covers of claim 2 or the narrow or wide covers of claim 1. The applicant should amend the clarify.   
With respect claim 18, the limitation “a middle member” lacks proper antecedent basis. For examination purposes, the limitation is being interpreted as a middle portion of a tool, however, the applicant should amend the claim to clarify.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 14, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoda (JP 2008061805).
Shimoda teaches an orthodontic bracket assembly treatment system comprising a bracket base having a base defining a mounting surface 12 structurally configured to be attached to a patient’s tooth, an upper retention element (16-1/15-1/17-1) extending from an upper end and spaced apart from the mounting surface, a lower retention element 16-2/15-2/17-2) extending form a lower end and spaced apart from the mounting surface, with the lower retention element being opposite the upper retention element (see annotated figure below, fig. 2) wherein upper retention element and said lower retention element from a slot 11 adapted to receive an archwire therealong and at least two rigid selectable bracket covers slideably engageable with the bracket base (see figs. 2-3 which show a first cover 20 and figs. 6-7 which show second cover 20 of a different width, see page 11, lines 1-20, specifically the discussion that the blocking plate 21 of the cover having a small width is replaced with a blocking plate 21 having a width greater than the previous cover, such that by increasing the width of the blocking plate 21 on the cover, the area of contact between the wire and plate is increased thereby generating a larger force as needed as treatment progresses), each rigid selectable bracket cover having a width, wherein the width is selectable to control a stiffness of the archwire (see page 2, last 2 lines, pg. 3, 3rd and 4th paragraphs under advantageous effects starting “according to the invention described in claim 2,”, pg. 6, paragraphs 4-9, starting “The closing plate” such that the width is selected so that the magnitude of the force applied is desired, such that a smaller width applies a smaller force and a larger width applies a larger force, figs. 2-4, 6-7, 8, such that the stiffness of the archwire is less when the narrow cover is on the archwire and more stiff when the wider cover is on the archwire due to the rigid cover adding stiffness to the archwire), an upper lip 24-1 formed at an upper end of a face 21 of each selectable bracket cover and a lower lip 24-2 formed at a lower end of the face 21 opposite of the upper end to collectively define a channel (see figs. 2-4 and 6-8), wherein each of the selectable bracket covers is removably slideably couplable to the bracket base by slideably engaging the upper lip with the upper retention element and the lower lip with the lower retention element (see figs. 2-3) and wherein the width of the face of the first one of the at least two rigid selectable bracket covers is wider than the width of the face of a second one of the at least two rigid bracket covers and each of the selectable rigid bracket covers can be selectively releasably attached to the bracket base during a treatment such that the treatment utilized one of the first bracket cover and the second bracket cover depending on a patient’s treatment needs at a stage of the treatment ((see page 2, last 2 lines, pg. 3, 3rd and 4th paragraphs under advantageous effects starting “according to the invention described in claim 2,” pg. 6, paragraphs 4-9, starting “The closing plate” such that the width is selected so that the magnitude of the force applied is desired, such that a smaller width applies a smaller force and a larger width applies a larger force, figs. 2-4, 6-7, 8).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

With respect to claim 2, Shimoda further teaches wherein the selectable bracket cover can be selected form at least one of a narrow bracket cover (fig. 6), a standard bracket cover (figs. 2-3) and a wide bracket cover (fig. 8) adapted to be selected during a stage of the treatment for a treatment needs (pg. 6, paragraphs 4-9, starting “The closing plate” such that the width is selected so that the magnitude of the force applied is desired, such that a smaller width applies a smaller force and a larger width applies a larger force, figs. 2-4, 6-7, 8).
With respect to claim 3, Shimoda further teaches wherein the width of the face of the narrow bracket cover is narrower than the bracket base mounting surface width (see figs. 6-7), wherein the width of the face of the standard bracket cover is substantially similar to the bracket base mounting surface width (see figs. 2-4) and wherein the width of the face of the wide bracket cover is wider than the bracket base mounting surface width (see fig. 8, pg. 6, par. 9, pg. 3, first paragraph, such that the side of the bracket is the same width as the mounting surface 12).
With respect to claim 4, Shimoda further teaches where the narrow bracket cover of the selectable bracket cover is capable of being selected during a leveling phase and an aligning phase of the treatment thereby increasing a flexibility of the archwire and reducing a force level for a faster physiological tooth movement (see pg. 6, paragraphs 4-9, starting “The closing plate”. Such that the narrow plate is used in the beginning stages of treatment to provide a smaller force than the wider covers, It is further noted that the apparatus is capable of being used as claimed).
With respect to claim 5 Shimoda further teaches, wherein the wide bracket cover of the selectable bracket covers is selected during a later stage of the treatment thereby controlling a canine retraction, space closure and a finishing of the treatment (pg. 6, paragraphs 4-9, such that the wider covers are used later in treatment to deliver higher forces than the narrower covers used before and are used at the end of treatment). With respect to the limitations regarding “controlling a canine retraction, space closure” it is noted that the cover is capable of functioning as claimed. Such that it can be selected to deliver those forces to the teeth. It is noted that the applicant is claiming the apparatus and not the method of moving the teeth.  
With respect to claim 7, Shimoda further teaches a locking mechanism adapted to restrict axial movement of said at least two rigid selectable bracket covers in said bracket base, in an axial direction parallel to said slot adapted to receive said archwire (see figs. 2-4, elements 18-1/18-2 act as a locking mechanism.
With respect to claim 10, Shimoda further teaches the at least two rigid selectable bracket covers upper and lower lips snaps and locks into the bracket base upper and lower retention elements thereby frictionlessly securing the archwire onto the bracket base (see figs. 2-3, such that the wire is free to slide, i.e. it does not use a ligating member to tie the wire to the bracket).
Shimoda teaches with respect to claim 14, an orthodontic treatment method using an orthodontic bracket assembly system comprising attaching a plurality of bracket bases having a mounting portion 12 to a corresponding number of a patient’s teeth (see figs. 7, 10), inserting a primary archwire 40 along a primary archwire slot 11 of the plurality of bracket bases, selecting a bracket cover from a set of selectable bracket covers, the set including at least one narrow bracket cover (see fig. 6) and one of a wide bracket cover (see figs. 2-3, 8) according to at least one of an orthodontic treatment phase and an orthodontic treatment need (see page 2, last 2 lines, pg. 3, 3rd and 4th paragraphs under advantageous effects starting “according to the invention described in claim 2,”, pg. 6, paragraphs 4-9, starting “The closing plate” such that the width is selected so that the magnitude of the force applied is desired, such that a smaller width applies a smaller force and a larger width applies a larger force, figs. 2-4, 6-7, 8) and coupling the selected bracket cover onto the bracket base thereby securing the primary arch wire (see fig. 7, pg. 6, paragraphs 4-9, starting “The closing plate” such that the width is selected so that the magnitude of the force applied is desired, such that a smaller width applies a smaller force and a larger width applies a larger force).
With respect to claim 18, Shimoda further teaches using a removal tool 30 to remove the bracket cover along an axial direction, using a middle member of the removal tool (see fig. 4 such that tool includes a middle member being the middle of the single rod) to attached to an indentation 26 of the bracket cover (see fig. 4), and gripping an edge of the bracket cover with the removal tooth to remove the bracket cover (see fig. 4).
With respect to claim 19, axially sliding, snapping and locking the selected bracket cover onto the bracket base thereby frictionlessly securing the archwire onto the bracket base (see figs. 2-4, 7, such that the cover does not contact the wire to secure it into the slot, such that the wire is free to slide, i.e. it does not use a ligating member to tie the wire to the bracket)
With respect to claim 20, further comprising aligning and locking a complementary coupling set between the selected bracket cover and the bracket base thereby frictionlessly securing the archwire onto the bracket base (see figs. 2-4, such the elements 18-1/18-2 couple with edges of sides 24-2/24-2 to provide the complementary coupling, see above regarding frictionlessly). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (JP 2008061805) as applied to claims 1 and 14 above, and further in view of Abels (2002/0110776).
Shimoda teaches the invention as substantially claimed and discussed above in detail, however, does not specifically teach the bracket base and the at least two rigid selectable bracket covers form a horizontally extending secondary slot adapted to receive an auxiliary archwire further adapted to customize the treatment depending on the patient’s treatment needs at the stage of the treatment and the method further comprising inserting a secondary archwire along a secondary archwire slot of the plurality of bracket bases and coupling the selected bracket cover onto the bracket base thereby securing the primary archwire and the secondary on the patient’s teeth.
Ables teaches a bracket base 142’ having a base defining a mounting surface structurally configured to be attached to a patient’s tooth, an upper retention element extending from an upper end and spaced apart from the mounting surface, a lower retention element extending from a lower end and spaced apart from the mounting surface, with the lower retention element being opposite the upper retention element wherein the upper retention element and the lower retention element form a slot adapted to receive an archwire 147 therealong (see figs. 16a-16b), a bracket cover 150’/151’ slideably engageable with the bracket base (see figs. 16a-16b), the rigid bracket cover having a width, an upper lip 152 formed at an upper end of a face (portion between lips 152/152’) and a lower lip 152’ formed at a lower end of the face opposite of the upper end to collectively define a channel (see figs. 16a-16b), wherein the bracket base and the bracket cover forms a horizontally extending secondary slot adapted to receive an auxiliary archwire 157’ (see figs. 16a-16b) further adapted to customize the treatment depending on the patient’s treatment needs at the stage of the treatment (pars. 122, 140) and the method further comprising inserting a secondary archwire 154’ along a secondary archwire slot of the plurality of bracket bases and coupling the bracket cover 150’/151’ onto the bracket base thereby securing the primary archwire 147 and the secondary arch wire 14’ on the patient’s teeth (see figs. 16a-16b). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the bracket and cover of Shimoda to accept a secondary arch wire as taught by Ables in order to provide the desired forces to the teeth in order to achieve the desired movement.   

Claim(s) 7-9, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (JP 2008061805) as applied to claims 1 and 14 above, and further in view of Cordato (2005/0255422).
 Shimoda teaches the invention as substantially claimed and discussed above including with respect to claim 11, where the bracket base and the at least two rigid selectable bracket cover are coupled mechanically, however, does not specifically teach a locking mechanism (see fig. 5 of Shimoda) adapted to restrict axial movement of said at least two rigid selectable bracket covers in said bracket base in an axial direction parallel to said slot adapted to receive said archwire, wherein the locking mechanism comprises at least one set of complementary semi-circular notches and projections on the bracket base and the at least two rigid selectable bracket covers to restrict movement of the at least two rigid selectable bracket covers on the bracket base, wherein the locking mechanism comprises at least one set of complementary triangular notches and projections on the bracket base and the at least two rigid selectable bracket covers to restrict movement of the at least two rigid selectable bracket covers on the bracket base, wherein two notches are disposed on the bracket base distanced from one another such that the at least two rigid selectable bracket cover can be slideably attached onto the bracket base form either a left axial direction or a right axial direction and the method further comprising sliding the bracket cover onto the bracket base form either a left axial direction or a right axial direction and locking the bracket cover on the bracket base.
Cordato teaches a bracket base 30 and a cover 40, with respect to claim 7, Cordato further teaches a locking mechanism 48/38 adapted to restrict axial movement the bracket cover 40 in said bracket base 32 in an axial direction parallel to said slot adapted to receive said archwire (see fig. 17, par. 61, 64), with respect to claim 8, wherein the locking mechanism comprises at least one set of complementary semi-circular notches and projections 48/38 on the bracket base and bracket cover to restrict movement of the bracket cover on the bracket base (see fig. 17, par. 61, 64), with respect to claim 9, wherein the locking mechanism comprises at least one set of complementary shaped notches and projections on the bracket base and the bracket cover to restrict movement of the at bracket cover on the bracket base (see fig. 17, pars. 61, 64), wherein two notches 38 are disposed on the bracket base distanced from one another such that the bracket cover can be slideably attached onto the bracket base form either a left axial direction or a right axial direction (see fig. 17, par. 56, 58) and with respect to claim 17, the method further comprising sliding the bracket cover onto the bracket base form either a left axial direction or a right axial direction and locking the bracket cover onto the bracket base (see fig. 17, par. 56, 58, 61, 64). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the bracket and covers of Shimoda to includes a locking mechanism (such that the embodiment of fig. 5 of Shimoda does not have a locking mechanism) as taught by Cordato in order to lock the cover on the bracket to prevent undesirable sliding movement or loss of the cover and to ensure that the cover is placed in the desired orientation with respect to the bracket base. Shimoda/Cordato does not specifically teach the complementary notches being triangular as claimed, however, Cordato teaches the shape of the complementary notches and projections are a matter of design choice (see par. 64 of Cordato). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the notches and protrusions taught by Shimoda/Cordato to be triangular as a matter of obvious design choice as taught by Cordato. It is noted that the applicant does not disclose the shape, or that the specific shape provides any unexpected results, therefore, the change is shape is determined to be a design choice (see MPEP 2144.04, IV, B).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (JP 2008061805) as applied to claim 1 above, and further in view of Sernetz et al. (2006/0172248).
Shimoda teaches the invention as substantially claimed and discussed above including with respect to claim 12,  the covers further comprising an indention 26 adapted to facilitate a removal of the at least two rigid selectable bracket covers (see fig. 4) and with respect to claim 13, further comprising a removal tool 30 adapted to couple with the indentation 26 and configured to facilitate an installation and the removal of the at lest two rigid selectable bracket covers during a course of the treatment (See fig. 4, such that the tool is configured to be used to assist in installation also, such that it can help snap the cover in place), however, does not specifically teach the indentation is on the face of the cover. 
Sernetz teaches a cover comprising an indentation 170 on a face 155 of the cover (see figs. 1-3), such that a removal tool is adapted to couple with the indentation 170 to assist in installation and removal of the cover (par. 66). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the location of the indentation taught by Shimoda with the location of the face taught by Sernetz in order be able to more easily access the indentation to assist in removal.  Such that an indentation on the side as taught by Sernetz  can have limited space due to the location in the mouth.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (JP 2008061805) in view of Liou (5,873,715).
Shimoda teaches the method as substantially claimed and discussed above with respect to claim 14, Shimoda further teaches the method comprising individualizing the orthodontic treatment by selecting the bracket cover form the set of selectable bracket covers of at least one of a narrow width, and one of a wide width throughout a treatment course depending on the patient’s treatment needs (see page 2, last 2 lines, pg. 3, 3rd and 4th paragraphs under advantageous effects starting “according to the invention described in claim 2,”, pg. 6, paragraphs 4-9, starting “The closing plate” such that the width is selected so that the magnitude of the force applied is desired, such that a smaller width applies a smaller force and a larger width applies a larger force, figs. 2-4, 6-7, 8) and coupling the selected bracket cover onto the bracket base thereby securing the primary arch wire (see fig. 7, pg. 6, paragraphs 4-9, starting “The closing plate” such that the width is selected so that the magnitude of the force applied is desired, such that a smaller width applies a smaller force and a larger width applies a larger force), interchanging the bracket cover form the set of selectable bracket covers through the treatment course, selecting the narrow width bracket covers during a leveling phase and an aligning phase of the treatment thereby increasing a flexibility of the archwire and reducing a force level for a faster physiological tooth movement (see page 2, last 2 lines, pg. 3, 3rd and 4th paragraphs under advantageous effects starting “according to the invention described in claim 2,”, pg. 6, paragraphs 4-9, starting “The closing plate” such that the width is selected so that the magnitude of the force applied is desired, such that a smaller width applies a smaller force and a larger width applies a larger force, figs. 2-4, 6-7, 8, specifically pg. 6, par. 5 in that the narrow cover is used when tooth alignment is extremely poor and tooth alignment is corrected with the narrow cover) and selecting the wider width bracket cover of the selectable bracket covers during a later stage of the treatment for applying a greater force to the teeth and for finishing treatment (see pg. 6, pars. 9-10, pg. 7, pars. 1-2).  Shimoda teaches the invention as substantially claimed and discussed above however, does not specifically teach the wider width bracket cover is used to control a canine retraction and a space closure. It is noted that general orthodontic tooth movements includes space closing, such that it moves teeth closer together and canine retraction, however, Shimoda is silent with respect to the forces delivered to the teeth. 
Liou teaches an orthodontic treatment method for controlling a canine retraction and a space closure (such the by retraction of the tooth, a space is closed, col. 1, ll. 41-55). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Shimoda to include delivering forces to the teeth to achieve a canine retraction and space closure as taught by Liou in order to achieve the desired tooth movements.  It is noted that Shimoda teaches the use of the bracket and cover with a power chain as taught by Liou which is known in the art to achieve canine retraction, therefore, it is noted that the apparatus of Shimoda is capable of achieving canine retraction and space closure.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        10/27/2022